Order entered August 8, 2022




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                           No. 05-21-00471-CR
                           No. 05-21-00472-CR

                   JEWELL LEE THOMAS, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the 283rd Judicial District Court
                          Dallas County, Texas
           Trial Court Cause Nos. F18-10610-T and F18-31413-T

                                 ORDER

     This appeal is REINSTATED as of the date of this Order.




                                         /Erin A. Nowell/
                                         ERIN A. NOWELL
                                         PRESIDING JUSTICE